Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicants’ amendments filed on 7 January 2021 have been entered. Claims 1, 7, 8, 15 have been amended. No claims have been canceled.  No claims have been added. Claims 1, 3-9, 11, 12, 14-17 are still pending in this application, with claims 1, 7, 8, and 15 being independent.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1, 5, 7-9, 15, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over MacMillan et al. (“MacMillan”, US Pre-Grant Publication 20150278988 A1), in view of Lee et al. (“Lee”, US Pre-Grant Publication 20130293677 A1), in view of Nakamura et al. (“Nakamura”, US Pre-Grant Publication 20110255796 A1), in view of Joung et al. (“Joung”, US Pre-Grant Publication 20090122134 A1).

Regarding claim 1, Macmillan discloses an image processing apparatus, comprising: 
a synchronism deviation detection unit that detects a synchronism deviation of two-dimensional image data of each second viewpoint of a plurality of second viewpoints with respect to two-dimensional image data of a first viewpoint (MacMillan (Fig. 5 [0058]) illustrates a multiple camera array of four cameras (500A-D).  The images from the four cameras are synchronously captured.  Macmillan [0065] discloses a synchronization store that stores synchronization data that includes time lags between cameras (synchronism deviation).  MacMillan [0068] determines a time lag between the first camera (500A) and each of the other cameras (500B-D).), the two-dimensional image data of the first viewpoint and the two-dimensional image data of the plurality of second viewpoints are picked up image data picked up by cameras different from each other (MacMillan (Fig. 5 [0058]) illustrates a multiple ,
the synchronism deviation including a difference in image pickup time between the two-dimensional image data of the first viewpoint and the two-dimensional image data of the second viewpoint. (MacMillan (Fig. 5 [0058]) illustrates a multiple camera array of four cameras (500A-D).  The images from the four cameras are synchronously captured.  Macmillan [0065] discloses a synchronization store that stores synchronization data that includes time lags between cameras (synchronism deviation).  MacMillan [0068] determines a time lag between the first camera (500A) and each of the other cameras (500B-D).)

Macmillan does not describe encoding units that set, as metadata, camera related information of the cameras,
generate encoding streams by encoding the metadata, first encoded data that is encoded data of the two-dimensional image data of the first viewpoint and depth image data indicative of a position of each of pixels in a depthwise direction of an image pickup object, and second encoded data that is encoded data of the two-dimensional image data and depth image data of the plurality of second viewpoints and 
a transmission unit that transmits the encoding streams.
However, these features are well known in the art as taught by Nakamura. For example, Nakamura discloses encoding units that set, as metadata, camera related information of the cameras (Nakamura [0191] creates an encoded sequence of 
the image signal encoding unit (107) which encodes images from multiple viewpoints (Abstract) and depth information, and 
the parameter information encoding unit (110) which includes information from the camera parameter encoding unit (106) which includes camera coefficients [0191].),
generate encoding streams by encoding the metadata (Nakamura (Fig. 1 [0098]) illustrates a unitization unit (109) that generates an encoded stream of image related data.), first encoded data that is encoded data of the two-dimensional image data of the first viewpoint (Nakamura (Abstract) encodes images from multiple viewpoints.) and depth image data indicative of a position of each of pixels in a depthwise direction of an image pickup object, and second encoded data that is encoded data of the two-dimensional image data and depth image data of the plurality of second viewpoints (Nakamura (Abstract) generates an encoded stream of image related data including depth information and the image.  The image related data includes data from the image signal encoding unit (107) which encodes images from multiple viewpoints.) and 
a transmission unit that transmits the encoding streams. (Nakamura (Fig. 20 [0232]) illustrates transmitting the encoded bit sequence of multi-view images.)
Therefore it would have been obvious to one with ordinary skill in the art at the time of the invention, to combine Macmillan’s system for capturing images using a 

MacMillan and Nakamura do not describe synchronism deviation information representative of the difference in image pickup time,
wherein the synchronism deviation detection unit and the transmission unit are each implemented via at least one processor.
However, these features are well known in the art as taught by MacMillan and Lee. For example, MacMillan and Lee disclose synchronism deviation information representative of the difference in image pickup time (Lee [0017] provides first and second synchronizing information that includes a difference value of time stamps between first and second data.  Lee [0020] generates a first stream and second stream including synchronizing information and first data (for first stream) and second data (for second stream).  First/second data includes left eye / right eye images [0016].  Lee [0056] may include information other than left/right eye images in the first and second data.),
wherein the synchronism deviation detection unit and the transmission unit are each implemented via at least one processor.  (MacMillan (Fig. 6 [0066]) discloses a capture controller that applies synchronization information to synchronize 
Therefore it would have been obvious to one with ordinary skill in the art at the time of the invention, to combine Macmillan’s system for capturing images using a camera array, Nakamura’s system for encoding and decoding images with Lee’s system for synchronizing data streams because with Lee’s system, the delay processor may confirm parts of the streams to be synchronized with each other in the first and second real-time transport streams [0067].

MacMillan, Nakamura, and Lee do not describe information that associates the camera related information and the synchronism deviation information.
However, these features are well known in the art as taught by Joung. For example, Joung discloses information that associates the camera related information and the synchronism deviation information. (Joung (Abstract) creates encoded streams of media.  Joung (Fig. 3a [0035]) illustrates 3D storage format including a meta container (400).  Joung [0037] places video data (stream) in the mdat container (200) which is included in the 3D storage including the meta container (400).  Jong [0007] discusses the requirement for a stereoscopic image to provide temporal information based on synchronization of the left and right image portions of the 3D image.  Joung (Fig. 5 [0062]) describes the meta container as comprising metadata including synchronizations between frames and camera arrangement.)
Therefore it would have been obvious to one with ordinary skill in the art at the time of the invention, to combine Macmillan’s system for capturing images using a 

Regarding claim 5, the claimed invention for claim 1 is shown to be met with explanations from MacMillan, Nakamura, Lee, and Joung above.
MacMillan further teaches the image processing apparatus according to claim 1, wherein 
the synchronism deviation detection unit detects the synchronism deviations on the basis of the two-dimensional image data of the first viewpoint and the two-dimensional image data of the plurality of second viewpoints.  (MacMillan (Fig. 5 [0058]) illustrates a multiple camera array of four cameras (500A-D).  The images from the four cameras are synchronously captured.  Macmillan [0065] discloses a synchronization store that stores synchronization data that includes time lags between cameras (synchronism deviation).)

Regarding claim 7, in light of the rejection in claim 1, the medium in claim 7 is similar and implemented with the apparatus in claim 1. Therefore, claim 7 is rejected for the same reason as claim 1.

Regarding claim 8, MacMillan as modified by Nakamura further teaches an image processing apparatus, comprising:
a decoding unit (Nakamura (Fig. 21 [0245]) illustrates an image decoding apparatus (300).) that
decodes encoding steams generated by encoding metadata (Nakamura (Fig. 20 [0232]) illustrates transmitting the encoded bit sequence of multi-view images.), first encoded data of two-dimensional image data of a first viewpoint and depth image data indicative of a position of each of pixels in a depthwise direction of an image pickup object, and second encoded data that is encoded data of two-dimensional image data and depth image data of a plurality of second viewpoints (Nakamura [0286] synchronizes a decoded image signal and a decoded depth signal at each viewpoint.  Nakamura (Fig. 2 [0081] illustrates encoding multi-view images from five viewpoints.),
the two-dimensional image data of the first viewpoint and the two-dimensional image data of the plurality of second viewpoints are picked up image data picked up by cameras different from each other (Nakamura [0191] discloses obtaining camera arrangement information at each viewpoint.  Nakamura [0005] discusses acquiring multi-view images from three or more cameras.),
(streamed) camera related information of the cameras (Nakamura [0191] creates an encoded sequence of camera parameter information.  The camera parameter information includes camera coefficients used in photographing at each viewpoint.  
the image signal encoding unit (107) which encodes images from multiple viewpoints (Abstract) and depth information, and 
the parameter information encoding unit (110) which includes information from the camera parameter encoding unit (106) which includes camera coefficients [0191].), and 
synchronizes the two-dimensional image data and the depth image data of the first viewpoint and the two-dimensional image data and the depth image data of the plurality of second viewpoints obtained as a result of the decoding by the decoding unit with each other. (Nakamura [0286] synchronizes a decoded image signal and a decoded depth signal at each viewpoint.  Nakamura (Fig. 2 [0081] illustrates encoding multi-view images from five viewpoints.  MacMillan (Fig. 6 [0066]) discloses a capture controller that applies synchronization information to synchronize the images.)

MacMillan, Nakamura, as modified by Lee further teach decoding on the basis of the metadata (Lee [0020] generates a first stream and second stream including synchronizing information and first data (for first stream) and second data (for second stream).),
wherein synchronism deviation information representative of a synchronism deviation of the two-dimensional image data of each second viewpoint of the plurality of second viewpoints with respect to the two-dimensional image data of the first viewpoint (Lee [0020] generates a first stream and second stream including synchronizing information and first data (for first stream) and second data (for second stream).  First/second data includes left eye / right eye images [0016].  Lee [0056] may include information other than left/right eye images in the first and second data.),
wherein the decoding unit is implemented via at least one processor.  (Nakamura [0088] implements the encoding unit on a CPU.  Lee [0071] decodes video data on a signal processor.)

MacMillan further teaches including a difference in image pickup time between the two-dimensional image data of the first viewpoint and the two-dimensional image data of the second viewpoint. (MacMillan (Fig. 5 [0058]) illustrates a multiple camera array of four cameras (500A-D).  The images from the four cameras are synchronously captured.  Macmillan [0065] discloses a synchronization store that stores synchronization data that includes time lags between cameras (synchronism deviation).  MacMillan [0068] determines a time lag between the first camera (500A) and each of the other cameras (500B-D).)

MacMillan, Nakamura, Lee, as modified by Joung further teach information that associates the camera related information and the synchronism deviation information (Joung (Abstract) creates encoded streams of media.  Joung (Fig. 3a [0035]) illustrates 3D storage format including a meta container (400).  Joung [0037] places video data (stream) in the mdat container (200) which is included in the 3D  are set as the metadata associated with the first encoded data and the second encoded data. (Lee [0020] generates a first stream and second stream including synchronizing information.  Nakamura (Fig. 1 [0098]) illustrates a unitization unit (109) that generates an encoded stream of image related data.  Joung [0037] places video data (stream) in the mdat container (200) which includes synchronization and camera information.)

Regarding claim 9, the claimed invention for claim 8 is shown to be met with explanations from MacMillan, Nakamura, Lee, and Joungabove.
MacMillan, Nakamura, as modified by Lee further teaches the image processing apparatus according to claim 8, further comprising: 
a three-dimensional data generation unit that generates three-dimensional data (Lee [0012] combines first and second transport streams to play multimedia content.  Lee [0016] defines multimedia content as 3D content.);
wherein the three-dimensional data generation unit is implemented via at least one processor.  (Lee [0071]-[0072] uses a signal processor to generate the multimedia content.  Lee [0016] defines multimedia content as 3D content.)

generating 3D data on the basis of the two-dimensional image data and the depth image data of the first viewpoint and the two-dimensional image data and the depth image data of the plurality of second viewpoints which are synchronized with each other by the decoding unit. (Nakamura [0286] synchronizes a decoded image signal and a decoded depth signal at each viewpoint.  Nakamura (Fig. 2 [0081] illustrates encoding multi-view images from five viewpoints.  Nakamura [0300] outputs the decoded image signal and decoded depth signal at each viewpoint with the decoding management unit.  In light of Lee, generating a 3D object with an image signal and a depth signal was well known in the art.)

Regarding claim 15, in light of the rejection in claim 8, the medium in claim 15 is similar and implemented with the apparatus in claim 8. Therefore, claim 15 is rejected for the same reason as claim 8.

Regarding claim 16, the claimed invention for claim 1 is shown to be met with explanations from MacMillan, Nakamura, Lee, and Joung above.
MacMillan further teaches the image processing apparatus according to claim 1, wherein the synchronism deviation detection unit detects a difference in image pickup time between the two-dimensional image data of the first viewpoint and the two-dimensional image data of each second view point of the plurality of second viewpoints as the synchronism deviation of the two-dimensional image data of each second viewpoint of the plurality of second viewpoints with respect to the two-dimensional image data of the first viewpoint.  (MacMillan (Fig. 5 [0058]) illustrates a multiple camera array of four cameras (500A-D).  The images from the four cameras are synchronously captured.  Macmillan [0065] discloses a synchronization store that stores synchronization data that includes time lags between cameras (synchronism deviation).  MacMillan [0068] determines a time lag between the first camera (500A) and each of the other cameras (500B-D).)

Claims 3, 4, 11, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over MacMillan et al. (“MacMillan”, US Pre-Grant Publication 20150278988 A1), in view of Lee et al. (“Lee”, US Pre-Grant Publication 20130293677 A1), in view of Nakamura et al. (“Nakamura”, US Pre-Grant Publication 20110255796 A1), in view of Joung et al. (“Joung”, US Pre-Grant Publication 20090122134 A1), in view of Hewes et al. (“Hewes”, US Pre-Grant Publication 20120162511 A1).

Regarding claim 3, the claimed invention for claim 1 is shown to be met with explanations from MacMillan, Nakamura, Lee, and Joung above.
MacMillan, Nakamura, Lee, and Joung do not describe the image processing apparatus according to claim 1, wherein the synchronism deviation information includes synchronism deviation common information indicative of whether or not the synchronism deviations of all of the second viewpoints with which a synchronism deviation occurs are same.
the image processing apparatus according to claim 1, wherein the synchronism deviation information includes synchronism deviation common information indicative of whether or not the synchronism deviations of all of the second viewpoints with which a synchronism deviation occurs are same.  (Hewes [0010] discloses synchronizing frames received from multiple image sensors.  If the time of receipt of the frames from the image sensors exceed a frame sync threshold, the image controllers are adjusted to decrease the time differences between the receipt of the frames.  Hewes (Fig. 1) illustrates (N) image sensors, (N) greater than two.  Lee [0067] discloses a delay processor that uses a time stamp difference value to synchronize transport streams.)
Therefore it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to combine Macmillan’s system for capturing images using a camera array, Nakamura’s system for encoding and decoding images, Lee’s system for synchronizing data streams, Joung’s method of recording 3D image data with Hewes’ system for multi-sensor video frame synchronization because with Hewes’ system, time differences between receipt of the start-of-frame signals from different sensors are used to calculate frame period adjustment values [0010].

Regarding claim 4, the claimed invention for claim 1 is shown to be met with explanations from MacMillan, Nakamura, Lee, and Joung above.
MacMillan, Nakamura, Lee, and Joung as modified by Hewes further teach the image processing apparatus according to claim 1, wherein in a case in which the synchronism deviations of all of the second viewpoints with which a synchronism deviation occurs are same as each other (Hewes [0010] discloses synchronizing frames received from multiple image sensors.  If the time of receipt of the frames from the image sensors exceed a frame sync threshold, the image controllers are adjusted to decrease the time differences between the receipt of the frames.  Hewes (Fig. 1) illustrates (N) image sensors, (N) greater than two.  A time of receipt less than the frame sync threshold indicates synchronism deviation is nearly zero, or about the same.), 
the transmission unit transmits the synchronism deviation information including synchronism deviation presence/absence information indicative of presence or absence of the synchronism deviation at each of the second viewpoints and information representative of the synchronism deviation common to all of the second viewpoints at which the synchronism deviation occurs.  (Hewes [0010] receives start of frame signals and times from all video sensors.  This occurs when the time differences are less than or greater than a threshold.  Lee [0067] discloses a delay processor that uses a time stamp difference value to synchronize transport streams.)

Regarding claim 11, in light of the rejection in claim 3, the apparatus in claim 11 is similar and implemented with the apparatus in claim 3. Therefore, claim 11 is rejected for the same reason as claim 3.

Regarding claim 12, in light of the rejection in claim 4, the apparatus in claim 12 is similar and implemented with the apparatus in claim 4. Therefore, claim 12 is rejected for the same reason as claim 4.

Claims 6, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over MacMillan et al. (“MacMillan”, US Pre-Grant Publication 20150278988 A1), in view of Lee et al. (“Lee”, US Pre-Grant Publication 20130293677 A1), in view of Nakamura et al. (“Nakamura”, US Pre-Grant Publication 20110255796 A1), in view of Joung et al. (“Joung”, US Pre-Grant Publication 20090122134 A1), in view of Cho et al. (“Cho” US Pre-Grant Publication 20130307924 A1).

Regarding claim 6, the claimed invention for claim 1 is shown to be met with explanations from MacMillan, Nakamura, Lee, and Joung above.
MacMillan as modified by Nakamura further teaches the image processing apparatus according to claim 1, further comprising: 
a decoding unit that decodes the first encoded data and the second encoded data (Nakamura (Fig. 21 [0245]) illustrates an image decoding apparatus (300).  Nakamura [0252] decodes images from multiple viewpoints.),
viewpoints obtained as a result of the decoding by the decoding unit. (Nakamura (Fig. 21 [0245]) illustrates an image decoding apparatus (300).  Nakamura [0252] decodes images from multiple viewpoints.)

the first encoded data and the second encoded data are encoded by encoding apparatus different from each other.
However, these features are well known in the art as taught by Cho. For example, Cho discloses the first encoded data and the second encoded data are encoded by encoding apparatus different from each other. (Cho (Fig. 2 [0041]) encodes different images by different encoders in the case of 3D images and multi-view images.)
Therefore it would have been obvious to one with ordinary skill in the art at the time of the invention, to combine Macmillan’s system for capturing images using a camera array, Nakamura’s system for encoding and decoding images, Lee’s system for synchronizing data streams, Joung’s method of recording 3D image data with Cho’s system for 3DTV multiplexing because with Cho’s system, a plurality of transport streams should be synchronized to each other in units of frames [0045].

Macmillan further teaches the synchronism deviation detection unit detects the synchronism deviations on the basis of the two-dimensional image data of the first viewpoint and the two- dimensional image data of the plurality of second viewpoints. (MacMillan (Fig. 5 [0058]) illustrates a multiple camera array of four cameras (500A-D).  The images from the four cameras are synchronously captured.  Macmillan [0065] discloses a synchronization store that stores synchronization data that includes time lags between cameras (synchronism deviation).)

the decoding unit is implemented via at least one processor.  (Nakamura [0088] implements the encoding unit on a CPU.  Lee [0071] decodes video data on a signal processor.)

Regarding claim 14, in light of the rejection in claim 6, the apparatus in claim 14 is similar and implemented with the apparatus in claim 6. Therefore, claim 14 is rejected for the same reason as claim 6.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over MacMillan et al. (“MacMillan”, US Pre-Grant Publication 20150278988 A1), in view of Lee et al. (“Lee”, US Pre-Grant Publication 20130293677 A1), in view of Nakamura et al. (“Nakamura”, US Pre-Grant Publication 20110255796 A1), in view of Joung et al. (“Joung”, US Pre-Grant Publication 20090122134 A1), in view of Adam et al. (“Adam”, US Pre-Grant Publication 20160019935 A1).

Regarding claim 17, the claimed invention for claim 1 is shown to be met with explanations from MacMillan, Nakamura, Lee, and Joung above.
MacMillan, Nakamura, Lee, and Joung do not describe the image processing apparatus according to claim 1, wherein the camera related information includes a camera ID of each view point of the plurality of second viewpoints and the first viewpoint.  
However, these features are well known in the art as taught by Adam. For example, Adam discloses the image processing apparatus according to claim 1, wherein the camera related information includes a camera ID of each view point of the plurality of second viewpoints and the first viewpoint.  (Adam (Fig. 2 [0028]) discloses associating a camera ID with each of two separate views of video data.)
Therefore it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to combine Macmillan’s system for capturing images using a camera array, Nakamura’s system for encoding and decoding images, Lee’s system for synchronizing data streams, Joung’s method of recording 3D image data with Adam’s system for synchronizing multiple views because Adam’s system sets the timeline for multiple views of video data from different cameras to playback separately from one another or to be linked so as to synchronize their playback (Abstract).

Response to Arguments
The Information Disclosure Statement (IDS) filed 1 February 2021 was considered by the Examiner.  This IDS has eight entries in the US Patent Documents section.  Each entry’s document number is “US-“.  The Examiner assumes the “US-“ entry is not meant to disclose a document for the Examiner to consider.  If this interpretation is correct, no further action is required.

The Applicants’ arguments (pages 11-1 filed 7 January 2021) regarding the 35 USC 103 rejections of claims 1, 3-9, 11, 12, 14-17 have been fully considered.
The Applicants argue (page 13) that “Lee merely discloses that the first and second synchronizing information may be information transmitted for synchronization of different value of time stamps between first and second data… <which> is not representative of a difference in image pickup times between two-dimensional image data of two different viewpoints.”
The Examiner respectfully disagrees.  Lee [0017] provides first and second synchronizing information that includes a difference value of time stamps between first and second data.  Thus, Lee’s difference value is representative of a difference in image pickup times.
The Applicants argue (page 13) that “Joung merely discloses synchronisms between frames included in 3D images. … Thus, in Joung, the synchronisms are not representative of a difference in image pickup times between two-dimensional image data of two different viewpoints.”
The Examiner respectfully disagrees.  Joung [0027] receives left and right input images from two image sensor modules to create a stereoscopic image, thus implying two viewpoints. Joung [0030] creates 3D image data.  Jong [0032] creates a 3D image with a combination of a left and right image (Fig. 2A).  Jong [0007] discusses the requirement for a stereoscopic image to provide temporal information based on synchronization of the left and right images.  Joung (Fig. 5 [0062]) describes the meta container as comprising metadata including synchronizations between frames.

Thus, the 35 USC 103 rejections of claims 1, 3-9, 11, 12, 14-17 have been maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN Z ELBINGER whose telephone number is (571)272-5131.  The examiner can normally be reached on 8:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Loehlein et al. (“Loehlein” US Pre-Grant Publication 20090103779 A1) ([0051] and the algorithm following [0051]) discloses an algorithm that uses the time stamp in image streams to identify image pairs.  The algorithm generally compares the difference between timestamps between two images from each of two image sequences from two cameras.  If the difference is less than a threshold, the images are paired.  If the images are greater than a threshold, one of the images from a sequence is skipped and the next image is selected; then the comparison is repeated.  Loehlein was not used because Joung adequately discloses the limitations.






/STEVEN Z ELBINGER/Examiner, Art Unit 2613